Citation Nr: 9907481	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-01 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to recognition as the 
veteran's surviving spouse for Department of Veterans Affairs 
(VA) death pension benefits.  


WITNESSES AT HEARINGS ON APPEAL

Appellant, V. S., F. S., and L. S.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1918 to 
February 1919.  He died in April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating determination of 
the Manila Regional Office (RO).  


FINDING OF FACT

Additional evidence submitted with regard to the appellant's 
claim of entitlement to recognition as the veteran's 
surviving spouse for VA death pension benefits is either 
cumulative or redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the Board denied the appellant's 
claim of entitlement to recognition as the veteran's 
surviving spouse for VA death pension benefits is not new and 
material; the decision is final and the claim is not 
reopened. 38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104, 3.156(a) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has petitioned to reopen a previously denied 
claim of entitlement to recognition as the veteran's 
surviving spouse for VA death pension benefits.  If new and 
material evidence is presented or secured with respect to a 
claim that has been denied, the claim will be reopened, and 
the claim decided upon the merits.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, No. 97-1534 (Feb. 17, 1999).  First, it must 
be determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of 
the [new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issue at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  The Court has defined material evidence as that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).  

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  
Elkins v. West; Winters v. West, No. 97-2180 (Feb. 17, 1999)

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West.

As previously noted, the Board, in a February 1994 decision, 
denied the appellant's claim of entitlement to recognition as 
the veteran's surviving spouse for VA death pension benefits.  
The Board found that in September 1957, the appellant, 
nineteen years of age, married the veteran, over seventy 
years of age.  The Board further found that during 1962, the 
appellant deserted the veteran to live in an adulterous 
relationship with the veteran's son, F.  The Board also 
indicated that the appellant was responsible for the 
separation between her and the veteran and that she did not 
return to live with the veteran prior to his death in April 
1969. 

In its previous decision, the Board observed that in March 
1961, the veteran submitted a claim for additional disability 
compensation based on being permanently housebound.  He 
reported on a VA marital status form that he was married, but 
separated from the appellant, who lived in Naga City.  The 
Board observed that in explaining the reason for the 
separation, the veteran stated "Due to differences with her 
step-daughter who is living with me."  In April 1961, the RO 
sent separate letters to the appellant and to the veteran 
indicating that the RO proposed to apportion his disability 
compensation for the benefit of the appellant and their child 
after allowing the veteran to respond.  The RO initiated 
action in April 1961 to pay additional compensation for his 
son, V., and to apportion benefits on behalf of the appellant 
and the child.

The Board further noted that the veteran's first response was 
received in the middle of May 1961.  He requested that the 
total amount of his disability compensation be restored to 
him.  He related that there had been no misunderstanding or 
quarrel between them when the appellant left.  He added that 
he had not known of her whereabouts for the past month.  He 
indicated that he had been informed that she was six months 
pregnant.  He requested that the VA conduct a test to 
establish paternity of the child.

The Board further noted that at the end May 1961, the veteran 
submitted a statement and several affidavits.  In his 
statement, he related that his wife had deserted him and that 
he was going to charge her with the crime of adultery.  In 
his affidavit, he made the following assertions:  his wife 
refused to engage in sexual relations after seven months of 
marriage, he had been informed as early as 1958 that she was 
having an affair with another man, he caught her in the act 
of sexual intercourse with that man in 1959, she left without 
notice in 1961 with various appliances and some documents 
regarding his land while he was at the market, she informed 
him when he later found her that she did not love him, and 
that he continued to provide her with money and food through 
his daughter, I., until the appellant left her new location 
in April 1961.

The veteran's daughter, I., stated in her affidavit that when 
she first brought food and money to the appellant, the 
appellant related that she had left because she was ashamed 
of the fact that the veteran had found a man inside her 
bedroom in December 1960.  The Board also noted that the 
veteran's two housekeepers and a neighbor stated in 
affidavits that they witnessed the appellant leave in January 
1961 and that they were aware of the veteran continuing to 
send food and money to the appellant.

The Board further observed that the appellant sent a telegram 
to the RO in June 1961 from Naga City, requesting that the 
veteran's disability compensation check be held until she 
submitted additional documents.  No additional correspondence 
was received from the appellant at that time.  The RO 
requested that the veteran provide the VA with the new 
address of the appellant.  In June 1961, he provided the RO 
with her new address in Iriga City, and submitted a carbon 
copy of a sworn statement he reportedly made to the police at 
the end of June 1961.  In the statement to the police, he 
related that his son, F., and the appellant had been living 
as husband and wife since January 1961 and that a daughter 
had been born out of their relationship.  He added that she 
and his son, V., were living with the brother of the 
appellant.  He stated that he was providing them with money 
and food every month.

The Board also noted that in October l96l, the veteran 
requested that the apportionment be discontinued because the 
veteran and the appellant and their son were now living 
together.  As a result, the RO paid additional compensation 
due to the dependency of the appellant and restored to the 
veteran the apportioned amount of disability compensation 
that had been withheld since April 1961 for the benefit of 
his wife and son.

The Board further found that the veteran's daughter, I., 
reported to the RO in January 1963 that the appellant was 
living in Iriga City, with F. and with relatives of the 
appellant, where they planned to baptize their baby.  In 
February 1963, the RO received a letter in which the veteran 
stated the appellant had been living with his son in Iriga 
City since November 1962 and that she had recently given 
birth to a child.  As a result of this information, the VA 
discontinued payment of additional compensation due to the 
dependency of the appellant.

In October 1963, I. informed the RO that the appellant had 
not returned to live with the veteran.  She requested that VA 
investigate the veteran's marital situation so that the 
appellant could be deprived of any VA widow's benefits when 
the veteran died. In response to an August 1964 RO request 
for additional information, the veteran indicated that his 
wife J. was deceased.

A VA Form 21-8296, Record Data Request, was also sent to the 
veteran so that VA records recording his children could be 
updated.  He listed in addition to I., F, and V, a son by the 
name of L., born in 1963.  The Board observed that the RO, in 
March 1966, requested that veteran submit a birth certificate 
or a baptism record in order to pay an additional amount of 
disability compensation for L.  No other correspondence from 
the veteran was received prior to his death at Veterans 
Memorial Hospital in April 1969.

The Board then noted that in July 1969, the appellant 
submitted an application for VA death pension.  She reported 
that she lived with the veteran continuously from the date of 
the marriage to the date of death of the veteran.  She stated 
that one child, V., had been born of the marriage.  In 
response to the RO's questions concerning her marital 
relationship with the veteran, she reported in September 1969 
that she and her husband had been separated since June 1961.  
She stated that she lived in Iriga City from 1961 until 1963 
when she moved to Floridiliz, Milaor, Camrines Sur, about 
four kilometers from the veteran's residence.  She related 
that the veteran consented to her living with F. and that he 
continued to pay her money each time he received VA benefits.  
She added that he never applied for a divorce or an annulment 
of their marriage.  She submitted two statements to the same 
effect from residents of the veteran's town.

The Board further noted that the RO requested that a field 
examination be conducted to determine whether the appellant 
and F. were living in a relationship as husband and wife, and 
whether or not any children were born of this relationship.  
The field examiner deposed the veteran's daughter, I., who 
stated that when living with her father, she noticed that 
there was some kind of relationship between the appellant and 
F.  She related that the appellant left the first time after 
getting into an argument with her, returned in 1961, but left 
in 1962 after becoming pregnant again.  She added that the 
appellant and F. had been living together as husband and wife 
since that time, with five children being born as a result of 
their relationship.  In an additional deposition, a local 
policeman indicated that the appellant left the veteran to 
live with F., and that the couple later returned to the area 
to live in a house owned by the veteran.  He stated that F. 
later sold the house and the couple moved away.  He confirmed 
that the appellant and F. had several children together.

The field examiner also interviewed a woman who allowed the 
appellant and F. to live with her for about two years after 
the house owned by the veteran had been sold.  She said the 
couple lived together as husband and wife and left her home 
in July 1968.  A neighbor of the couple for three years also 
informed the field examiner that they openly lived together 
like a husband and wife.

The appellant's older brother, A., told the field examiner 
that he allowed the appellant and F. to live with him because 
the veteran had kicked the appellant out of his home after he 
discovered the appellant was pregnant with F.'s child.  He 
indicated that the veteran later allowed her to return, but 
kicked her out again when she became pregnant with F.'s 
child.  He related that the appellant, F., and their children 
lived with him from about July 1968 to November 1969.  He 
added that they lived together as husband and wife and that 
several children were born in his house.

At the request of the field examiner, a search of public 
records in Iriga City in November 1969 revealed that L. was 
born in January 1963 to the appellant and F.  The field 
examiner was unable to locate F. and the appellant.

The Board further noted that during 1974, the appellant 
submitted various statements in an attempt to reopen her 
claim.  She indicated that her marriage to the veteran was 
prearranged by her parents.  She stated that due to the vast 
difference in age between the two, her presence in the 
veteran's household was deeply resented by the children of 
the veteran's prior marriage, particularly by his daughter, 
I.  She claimed that due to the disputes in the family, he 
decided that she should live separately in a house built by 
him.  She added that I. and F. decided to incite the 
veteran's anger by F. developing "amorous" relations with her 
and that she unwillingly submitted to his sexual advances 
when he drank and used threats of force.  She also stated 
that the veteran continued his relationship with her as well 
as supported both of them with money.  The Board noted that 
she apparently submitted to the RO copies of tax returns and 
contracts concerning real property completed by the veteran 
after 1962 that showed them as still married.

In a March 1974 affidavit, F. essentially restated the 
appellant's statements and added that the appellant submitted 
to a relationship because he threatened to hurt her.  In July 
1974, a statement and affidavit was received from I.  She 
agreed with the appellant's assertions that she had been 
driven from the home due to family jealousies and that F. 
forced the appellant to submit to his desires.  She stated 
that because the veteran was afraid of F., he accepted F.'s 
children as his own.

The appellant and her sister testified at the hearing at the 
RO in July 1990.  The appellant stated that she had six 
children by the veteran:  V., born in April 1959; A., born in 
June 1961; L., born in December 1964; E., born in August 
1967; R., born in August 1968; and H., born in July 1969.  
She testified that F. was registered as the father of all six 
children, except the last one, so that they would not appear 
to be the children of the veteran.  When questioned, she 
denied having lived with F.  The appellant's sister testified 
that she witnessed I. and F. abusing the appellant when they 
all lived together.  At an April 1991 hearing, the appellant 
submitted a copy of a birth certificate issued in April 1991 
that indicated the veteran was the father of H., born in July 
1969.

The Board found that in light of the 1963 statements by the 
veteran, and by his daughter, I., contradictory evidence 
existed so that the appellant's statements as to the reason 
for separation could not be accepted as the only proof of the 
cause of their separation.  38 C.F.R. § 3.53(b) (1998).

The Board also observed that the appellant's testimony and 
other statements raised the issue of separation by mutual 
consent, in order to maintain family harmony, which would be 
considered continuous cohabitation under 38 C.F.R. § 3.53(b) 
(1998).  It found that the veteran's statement in 1961 that 
his wife lived apart from him because of differences with his 
stepdaughter indicated that there was friction between I. and 
the appellant.  In addition, considering all the statements, 
depositions, and affidavits of record, it did appear that the 
veteran provided a house and support to the appellant for 
several years after their separation.

The Board noted that in order to accept the appellant's 
version of events as to the cause of their separation, the 
veteran's statements from 1961 through 1963 had to be 
regarded as false because he specifically alleged that the 
appellant left him because of an adulterous relationship with 
his son, F.

The Board observed that the appellant testified in July 1990 
that her daughter, A., was born in June 1961.  This testimony 
is consistent with the statements by the veteran in 1961 and 
by the appellant's older brother in 1969.  The appellant also 
testified in July 1990 that her son, L., was born in December 
1964.  However, the 1969 field examination revealed that this 
child was born in January 1963, and that the father was F.  
The Board also observed that the veteran apparently attempted 
to add L. as his dependent during 1966, but that this was not 
significant because he did not provide a copy of the child's 
birth certificate when requested, as he did during the 1920's 
for his daughter, I.  The Board noted that the fact that the 
appellant was pregnant both times she left the veteran, 
lended support to the allegations made at that time by the 
veteran and by I. that the appellant was having an affair 
with F.

The Board also indicated that the appellant's contention that 
at the time of their separation she moved into a house built 
by the veteran to avoid conflicts with I. was not only 
contradicted by the evidence that she lived in another town 
until 1963, but by the fact that in 1963, the veteran 
strenuously opposed apportionment of his disability 
compensation.  It noted that even the appellant's brother 
indicated that the veteran drove the appellant from his house 
because she was going to give birth to F.'s child.

The Board also observed that the 1974 letter and affidavit by 
I. supported the appellant's version of events.  The Board 
noted that the 1974 statements by I. were almost directly 
contrary to her 1961, 1963, and 1969 statements, and were 
submitted after she had been denied VA benefits for herself.  
It further noted that although I. swore that she was 
executing her 1974 affidavit without promise of reward, in 
light of her earlier statements, and the statements of the 
veteran, her 1974 statements were not credible and thus, not 
supportive of the appellant's version of events.

The Board also noted that the appellant testified at a 
hearing in July 1990 that all six of her children were 
fathered by the veteran.  However, the Board observed that 
everyone else who had commented on the paternity of the 
appellant's children after the birth of V. had named F. as 
the father of the children.  Significantly, the appellant 
listed one child, V., on her original application for VA 
death pension.

The Board further noted that according to information 
provided by the appellant's older brother, she was living 
with him when she became impregnated and give birth to her 
last child, H., in July 1969.  The Board also found that the 
birth certificate produced by the appellant showing the 
veteran to be the father of H. was not credible, in view of 
the fact that the veteran was over ninety years old at that 
time and living in another town, that the birth certificate 
was issued over twenty years after the birth with H. as the 
informant in support of a claim for benefits for her mother, 
and that the appellant had indicated in her February 1974 
statement that the veteran accepted her relationship with F.  
For all those reasons, as well as the statements by everyone 
else regarding the paternity of the appellant's children, the 
Board found the appellant's testimony regarding the paternity 
of five of her children to not be credible.

The Board noted that the law required that fault be 
determined at the time of separation, Gregory v. Brown, 5 
Vet.App. at 112.  It also observed that the appellant's 
conduct subsequent to the separation had to be considered 
because it contradicted her assertions as to the cause of the 
separation.

The Board also found that the evidence that the veteran 
provided a house and other support for the appellant after 
their separation was not inconsistent with findings that the 
separation was not by mutual consent and that the separation 
was due to the fault of the appellant.  It noted that the 
veteran knew that he was receiving additional VA compensation 
in order to support his son, V., and that if he could no 
longer have a marital relationship with the appellant, he was 
at least ensuring that he was providing support for both of 
his sons as well as his wife.

The Board observed that In light of the fact that the veteran 
once had a common-law type relationship with the mother of 
F., the veteran might have ultimately condoned the 
relationship between the appellant and F..  However, 
concerning the definitiveness of his statements during the 
1960's, any evidence of acceptance of the relationship 
between F. and the appellant did not in any way derogate from 
the strong evidence that the veteran did not consent to her 
leaving him to commit adultery with his son.  The Board noted 
that if the veteran truly desired to maintain his marital 
relationship by putting the appellant in a house close by, 
there was no need for him to inform the VA of his wife's 
adultery.

The Board further observed that the appellant stated in 
December 1974 that the veteran possessed a dual personality, 
often times acting as though he was "out of his mind."  It 
noted that the implication of the statement was that the 
veteran's behavior caused their separation or that his 
statements should be considered less trustworthy.  The Board 
also observed that a diagnosis of senility was made by VA 
general medical examiner in October 1953 based on a reported 
history of slightly confused memory and flight of ideas with 
emotional instability and that a VA neuropsychiatric 
examination was conducted in January 1955 to determine the 
veteran's competency to handle VA benefits.  The examiner 
determined that the veteran did not have a neuropsychiatric 
disorder.  The Board found that the veteran's correspondence 
with the United States Government over a forty-year period 
did not reflect mental impairment and that the appellant's 
statement as to the veteran's behavior was not supported by 
the evidence of record.

The Board also noted that over the years, the appellant had 
repeated her contention that I. and F. conspired to drive her 
away from the veteran by F. forcing himself on her by the use 
of threats of harm and that I. and F. supported this 
contention in their 1974 affidavits.  It found their 
contentions not credible as the evidence showed that F. 
fathered five of the appellant's children over an eight-year 
period.  In addition, even if true, the Board found that it 
still did not establish that the separation from the veteran 
was due to the fault of the veteran.

The Board also observed that the appellant had submitted a 
copy of a deed of sale concerning the sale of property to the 
veteran in 1965 and a copy of a deed of sale concerning the 
sale of property from the veteran and the appellant to F. and 
I. in 1967.  In both deeds, the appellant and the veteran 
were listed as husband and wife, and the appellant signed the 
1967 conveyance of land.  The Board also noted that the 
appellant apparently submitted at one time, copies of the 
veteran's tax returns, showing her as his wife.  The Board 
further observed that receipts showing the payment of 
property taxes by the veteran during the 1960's are also a 
part of the claims folder and that the appellant had 
submitted these documents in support of her contention that 
the veteran maintained a marital relationship even after they 
had physically separated in 1962.

The Board noted that the notation of their marital status in 
the deeds and the tax documents merely reflected the reality 
that they never divorced and that even if the conveyance of 
land did occur in 1967, in view of the convincing evidence 
that the appellant was living in an adulterous relationship 
with F., the veteran's son, and having children with him, the 
appellant's consent to the conveyance of the land would not 
be considered unusual since it benefited her long-time lover.  
It noted that the deeds did not establish that the veteran 
consented to their separation or that she resumed a marital 
relationship with the veteran prior to his death when 
considered with all the other evidence of record.

The Board further observed that V. testified at the RO in 
April 1991 that I. abused the children.

The Board found the appellant had the burden of establishing 
her status as a claimant by proving that she continuously 
cohabited with the veteran until his death.  Aguilar v. 
Derwinski, 2 Vet.App. 21, 23 (1991).  The Board concluded 
that in view of her numerous incredible statements, the 
appellant had not only failed to meet this burden of proof, 
but that the preponderance of the evidence established that 
she deserted the veteran in 1962 in order to engage in an 
adulterous relationship with another man and that the 
appellant and F. openly held themselves out as husband and 
wife even after the veteran's death.  It further noted that 
since the evidence e evidence was not evenly balanced, there 
was no reasonable doubt to be resolved in the appellant's 
favor.

Evidence received subsequent to the February 1994 Board 
decision consists of numerous letters from the appellant's 
son as to why she should be entitled to death pension 
benefits; numerous letters from the appellant as to why she 
should be entitled to death pension benefits; the testimony 
of V. and the appellant at the time of a February 1994 
hearing; the testimony of F. and the appellant at the time of 
an April 1996 hearing; and the testimony of the appellant and 
L. at the time of a November 1996 hearing.  

The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of her claim for recognition as the veteran's 
surviving spouse for VA death pension benefits

The testimony and numerous statements from the appellant are 
essentially cumulative of information that was available at 
the time of the previous denial.  The appellant's beliefs as 
to why she should be entitled to the veteran's death pension 
were of record at the time of the previous denial.  

The testimony of V. at the time of the February 1995 hearing 
is also essentially cumulative of information that was 
available at the time of the previous denial.  V. testified 
as to the harassment that the appellant sustained at the 
hands of F.  He also expressed his belief that the difficult 
financial times that the appellant was having warranted her 
receiving a death pension benefit.

His testimony at the time of this hearing essentially mirrors 
the testimony that he gave at the time of his April 1991 
hearing.  The letters received from V. are essentially 
cumulative as they also express his belief that the appellant 
should receive the veteran's death pension as a result of the 
treatment she received from the veteran's son F.  

The April 1996 testimony from F. is also cumulative of 
information that was of record at the time of the previous 
denial.  At the April 1996 hearing, F. testified that he 
would get drunk and sexually abuse the appellant.  He noted 
that it was his belief that the five children that that were 
fathered by the appellant, for whom supposedly he was the 
father, were not his children.  He further indicated that he 
and the appellant did not hold themselves out as husband and 
wife.  This information is also essentially cumulative of 
information that was available at the time of the previous 
denial.

In his March 1974 affidavit, F. had previously reported that 
he would drink and force the appellant to have sexual 
relations with him.  The testimony of F. that it was his 
belief that the veteran, and not he, was the father of five 
children by the appellant was also of record at the time of 
the previous denial.  The appellant had reported that the 
veteran, and not F., was the father of the children in 
question on numerous occasions prior to the February 1994 
Board decision.  The appellant had also asserted many times 
prior to the final denial that she and F. did not have a 
relationship as husband and wife.  Moreover, F. would not be 
competent to say that he was not the father of the 
appellant's children since he concedes, and the undisputed 
evidence shows, that he was having sexual relations with the 
appellant during the relevant periods.  See Samuels v. West, 
11 Vet. App. 433, 435 (1998) (citing King v. Brown, 5 Vet. 
App. 19, 21) (evidence submitted to reopen or render a claim 
well grounded must be accepted as true unless inherently 
incredible, or when the fact asserted is beyond the 
competence of the person making it).

The Board also finds that the November 1996 testimony of L., 
while new, is essentially cumulative of information that was 
previously of record at the time of the previous denial.  

L. testified as to the relationship of F. and his mother.  He 
also noted that it was his belief that F. did not father any 
of the children in question.  He further testified as to the 
ill motives of F.  While testimony has not been previously 
received from L., this information is essentially cumulative 
of information that was previously given by various 
individuals, including the appellant, and that was of record 
at the time of the prior denial.  In order to be considered 
new, evidence must not merely summarize or repeat evidence 
submitted in previous proceedings.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In the absence of new and material evidence, the claim is not 
reopened.



ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to recognition as the veteran's 
surviving spouse for VA death pension benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals
